Citation Nr: 0006161	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-44 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected bursitis of the right shoulder, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The appellant served on active duty in the military from 
December 1974 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines, which denied the appellant's 
claims for an evaluation in excess of 20 percent for a 
duodenal ulcer, and for an evaluation in excess of 10 percent 
for right shoulder bursitis.  The appellant presented 
testimony at a hearing before the undersigned member of the 
Board in July 1998.

In a November 1998 decision, the veteran's claim for a rating 
in excess of 20 percent for his duodenal ulcer was denied.  
At the same time, the Board remanded the veteran's claim for 
bursitis of the right shoulder to the RO for additional 
development.  Having completed the required development, the 
RO has returned the veteran's appeal to the Board for 
resolution. 


FINDINGS OF FACT

1.  All evidence necessary for the equitable determination of 
the appellant's claim has been received by the RO.

2. The veteran presents a 20 year history of right shoulder 
pain that is aggravated 
by overhead movement of his arm and by motions involving 
abduction and flexion of his right shoulder joint; the 
veteran experiences moderate limitation of overhead motion, 
slight weakness, and has been diagnosed with chronic bursitis 
of the right scapular area.

3. Current objective findings of the veteran's right shoulder 
include a range of 
motion showing flexion to 175 degrees active, and to 180 
degrees passive, extension to 30 degrees active, and to 35 
degrees passive, abduction to 150 degrees both active and 
passive, internal rotation to 45 degrees both active and 
passive, and external rotation to 90 degrees both active and 
passive; pain was noted on motion and he had crepitus in the 
right scapular area, and there was no evidence of edema, 
effusion, instability, abnormal movement or tenderness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bursitis of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Plate I, Diagnostic Codes (DCs) 5019-5003, 5200, 5201, 5202, 
5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented claims that are 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999).

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not warrant an increased rating for the 
disability at issue on appeal.

I.  Background

The veteran was granted service connection for bursitis of 
the right shoulder in October 1980, and was granted a 
noncompensable (0 percent) rating.  In May 1985, the 
veteran's rating was increased to 10 percent disabling.  At 
that time, the veteran reported no loss of motion, but 
experienced pain on rotation.  

The veteran underwent a VA examination in November 1988.  He 
complained of intermittent pain in his right shoulder upon 
abduction and flexion motions.  Clinical evaluation revealed 
that both shoulders flexed to 180 degrees, abducted to 180 
degrees, exhibited external rotation to 90 degrees and 
internal rotation to 70 degrees.  Both elbows flexed to 150 
degrees and there was full motion of the wrists and hands.  
The examiner noted some tenderness about the inferior lateral 
borders of the right scapula.  Good muscle strength was 
present in all muscle groups of both upper extremities 
without evidence of weakness.  The examiner diagnosed the 
veteran with "bursitis/tendonitis" of the right shoulder 
with mild impingement syndrome.  X-rays were negative.  In 
March 1989, the RO considered the above medical evidence and 
concluded that the veteran's 10 percent disability evaluation 
was appropriate.

The veteran was examined by Dr. Irving Tobin in September 
1989.  The veteran complained of pain and a clicking sound in 
his right shoulder.  The veteran reported his in-service 
diagnosis of bursitis, and his past treatment with cortisone 
injections and physical therapy.  Dr. Tobin diagnosed the 
veteran with a snapping scapula, with evidence of either 
serratus anterior muscle problem or long thoracic nerve 
problem.  The veteran was advised to avoid physical activity 
that would require constant usage of the right shoulder above 
the chest level.  

Dr. Timothy Gilmore, a specialist in Occupational Medicine 
examined the veteran, in November 1989.  The veteran reported 
his history of right shoulder pain.  He underwent a CAT scan, 
that showed no bony abnormalities.  Dr. Gilmore  
indicated that he had no objective means of providing the 
veteran with a new set of work restrictions, and he 
recommended that the veteran undergo an objective work 
capacity evaluation.

The veteran underwent a VA examination in December 1989.  He 
reported his history of shoulder pain, and the snapping 
sensation he experienced.  The examiner noted a feeling of 
swelling and tightness in addition to hearing the snapping 
sound of the veteran's scapula upon movement.  X-rays of the 
shoulder and scapula appeared normal, and a CAT scan appeared 
normal as well.  Cervical spine x-rays were normal except for 
an inferior vertebral body spur at the anterior aspect of C5.
The examiner diagnosed the veteran with a snapping right 
scapula and mild winging of the right scapula.  Neurological 
reasons such as nerve compression or injury to one of the 
muscles of the scapula were ruled out.  The veteran was 
referred to physical therapy for treatment.

In December 1989, the veteran was evaluated again by Dr. 
Gilmore.  Dr. Gilmore found that the veteran experienced a 
right shoulder pain problem that was likely aggravated by 
work involving repetitive right upper extremity motion.  Dr. 
Gilmore did not find that the veteran was totally disabled, 
but concluded that he would not perform well at his then 
current work station. 

In November 1993, the RO denied the veteran's claim for an 
increased rating on the basis that he did not submit the 
evidence requested by the RO.  That same month, the veteran 
submitted evidence that he had been treated by Dr. Ricardo 
Rangel for shoulder pain in April 1991, and in September 
1992.  The veteran also submitted August and November 1993 
statements indicating that he had been treated for right 
scapular discomfort by Dr. Rolando Macaraeg.  This medical 
evidence did not address the veteran's limitation of motion, 
and did not address the severity of his discomfort due to the 
scapular condition.  The RO considered the above medical 
evidence in a June 1994 rating decision.  It concluded that 
there was no evidence of swelling, deformity, or limitation 
of motion to warrant an increase to a 20 percent disability 
evaluation.

The veteran underwent a VA examination in October 1997.  He 
complained of right shoulder pain when lifting objects, and 
he indicated the continuance of the previously diagnosed 
snapping sound.  Upon clinical evaluation no swelling, 
deformity, limitation of motion, instability or muscle 
atrophy was noted.  The examiner diagnosed the veteran with 
chronic subscapular tendinitis/bursitis of the right 
shoulder.  The RO considered the results of this examination, 
VA outpatient treatment records, and the outpatient treatment 
records from Dr. Macaraeg noted above in issuing a February 
1998 rating decision.  It concluded that the veteran's 
schedular rating of 10 percent was appropriate, and that 
there was no evidence of exceptional or unusual disability to 
warrant an extraschedular rating.

The veteran testified before the undersigned member of the 
Board at a Travel Board hearing in July 1998.  The veteran 
indicated that he was able to move his right arm above his 
shoulder, but that doing so would cause the popping or 
cracking sound noted above.  The veteran indicated that he 
took Naproxen to treat his bursitis, and that he applied a 
topical balm to his shoulder for additional relief.  He 
indicated that his hand gripping strength was not impaired.  
The veteran reported that he had not been hospitalized for 
his bursitis, but that he visited the VA outpatient clinic 
every few months in order to obtain medications.  The veteran 
also reported that other physicians had treated him.

The Board remanded the veteran's claim in November 1998.  The 
RO was instructed to obtain all VA and non-VA treatment 
records.  The RO was also directed to schedule the veteran 
for an orthopedic examination to evaluate the functional 
impairment of his current disability. 

The veteran underwent a VA orthopedic examination in May 
1999.  He reported a 20 year history of right shoulder pain, 
and pain upon performing certain overhead motions involving 
abduction and flexion of his right shoulder.  The veteran's 
range of motion was flexion to 175 degrees active, and to 180 
degrees passive, extension to 30 degrees active, and to 35 
degrees passive, abduction to 150 degrees both active and 
passive, internal rotation to 45 degrees both active and 
passive, and external rotation to 90 degrees both active and 
passive.  The examiner indicated that the veteran experienced 
pain on motion, and that he had crepitus in the right 
scapular area.  There was no evidence of edema, effusion, 
instability, abnormal movement or tenderness.  The veteran's 
major functional impairment was noted to be pain.  He showed 
slight weakness, scoring 4/5 when his arm and shoulder 
strength was tested.  The examiner diagnosed the veteran with 
chronic bursitis of the right scapular area.

The RO issued a Supplemental Statement of the Case that 
evaluated the evidence described above.  The RO noted that it 
had sent the veteran a letter on February 12, 1999 requesting 
information concerning the health providers he mentioned 
during his hearing.  The RO indicated that the veteran had 
not supplied any information in return.  The RO continued the 
veteran's 10 percent disability rating, finding that he 
exhibited painful, but slight to moderate limited motion of 
his shoulder, and that he was not prevented from moving his 
shoulder above the shoulder level.  X-rays taken during the 
examination showed slight hypertrophy and sclerosis on the 
right, and no soft tissue calcification or swelling.  The 
right glenohumeral joint appeared normal in structure and 
motion.  The examiner concluded that the veteran had minimal 
chronic tendinitis, and right humoral tuberosities without 
gross limitation of motion.

II.  Analysis

The RO has rated the veteran's right shoulder bursitis under 
DC 5019.  Bursitis is rated on the basis of limitation of 
motion of the affected part as degenerative arthritis (DC 
5003).  The Board will also consider DCs 5200, 5201, 5202, 
and 5203 for ankylosis of the scapulohumeral articulation, 
limitation of motion of the arm, impairment of the humerus, 
and impairment of the clavicle or scapula.  Under DC 5019, 
bursitis is rated on limitation of motion of the affected 
parts.  It is noted that the veteran is right handed.

A 30 percent evaluation is warranted under DC 5200 for 
favorable ankylosis of the scapulohumeral articulation (major 
arm) with abduction to 60 degrees, when the veteran can reach 
his mouth and head.  Under DC 5201, a 20 percent evaluation 
(major arm) is warranted with limitation of motion of the arm 
at shoulder level, a 30 percent evaluation requires 
limitation of motion to midway between the side and shoulder 
level.  A 40 percent evaluation is in order with limitation 
of the arm to 25 degrees from the side under this code.  
Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus with moderate deformity or recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation may be granted under this code with 
malunion of the humerus with marked deformity or recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation would be in order for fibrous union of the 
humerus.  Finally, a 20 percent evaluation is warranted under 
DC 5203 for dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula with loose movement.  A 
10 percent rating is warranted for nonunion without loose 
movement, or with malunion.

It is noted that full shoulder forward flexion and abduction 
is to 180 degrees.  Full external rotation is to 90 degrees 
up and down.  38 C.F.R. § 4.71, Plate I.  

During the May 1999 VA Examination, the veteran was noted to 
possess nearly full range of flexion ability, as he had 
motion to 175 degrees.  His limitation in this area is 
slight.  The veteran enjoys full external rotation of 90 
degrees.  At that time, the veteran reported pain on 
performing certain overhead motions.  Only slight weakness 
was noted, as the veteran scored 4/5 on the strength test 
administered.  In addition no edema, effusion, instability, 
abnormal movement or tenderness was observed.   X-rays 
revealed minimal chronic tendinitis and right humeral 
tuberosities.

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
greater than 10 percent rating are not met. First, the Board 
notes that the recent clinical findings do not disclose that 
he has ankylosis of the scapulohumeral articulation.  
Ankylosis is defined as stiffening or fixation of a joint.  
For example, on the recent VA examination he was able to move 
his right shoulder to 175 degrees of flexion and 150 degrees 
of abduction (with 180 degrees noted to be in a full up and 
down position).  While internal rotation was moderate, in 
that it was noted to be 45 degrees, external rotation was 
noted to 90 degrees (with 90 degrees being anatomically full 
range of motion for both).  Further, an X-ray showed no 
evidence of ankylosis.  Therefore, the Board can find no 
basis under DC 5200 to grant the veteran an increased 
evaluation.

Moreover, a 20 percent evaluation is warranted with 
limitation of motion of the arm at shoulder level of the 
major (in this case, right) arm.  As noted, the most recent 
VA examination showed that the veteran had flexion to 175 
degrees, abduction to 150 degrees, internal rotation to 45 
degrees, and external rotation to a full 90 degrees.  Thus, 
motion of the right shoulder is clearly not limited at 
shoulder level.  In addition, at an July 1998 hearing, the 
veteran testified that he can raise his arm above his right 
shoulder slowly, but that it resulted in the snapping of his 
scapula.  While the evidence is uncontroverted that the 
veteran has some pain with motion, there is no competent 
evidence that his limitation warrants greater than a 10 
percent evaluation under DC 5201.

In addition, there is no evidence of recurrent dislocation of 
the scapulohumeral joint or malunion of the humerus such to 
warrant a higher than 10 percent evaluation under DC 5202.  

Finally, while the veteran has been diagnosed with a 
"snapping scapula" as noted above, x-rays of the shoulder 
and scapula appeared normal, and a CAT scan appeared normal 
as well.  While the examiner diagnosed the veteran with a 
snapping right scapula and mild winging of the right scapula, 
he ruled out neurological reasons such as nerve compression 
or injury to one of the muscles of the scapula as the cause.  
As such, while the snapping or clicking sound is evident, 
there is no medical evidence that it is the result of a 
deformity to his clavicle.  Accordingly, there is no basis 
for an increased rating under DC 5203.

In this case, the rating is assigned for pain, and that 
contemplates the minimal limitation of motion that is 
demonstrated.  There is no basis, even giving consideration 
to the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
the provisions of 38 C.F.R. § 4.40 et seq., to assign a 
higher rating.  The functional limitation due to pain is 
contemplated in the current compensable rating and indicia of 
a higher rating such as atrophy are not shown.


ORDER

Entitlement to an increased evaluation for bursitis of the 
right shoulder, currently evaluated as 10 percent disabling, 
is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

